Case 2:13-cv-06642-FMO-AGR Document 162 Filed 08/24/20 Page 1of2 Page ID #:3303

oOo oN DO oO fF WwW DY =

BM ho RO RO NS SB NO NY NO | = = =— =— =— —=—&— —=& — —
aon OG OUomlmlUMUDAP,mLUCUaNUCULNI CUCcCClCUCOlCOM OTT ee NS Olt ela LG GUL KSC CUO

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RODERICK WRIGHT, et al., ) Case No. CV 13-6642 FMO (AGRx)
Plaintiffs,
V. JUDGMENT
RENZENBERGER, INC.,
Defendant. )

 

Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order’), filed
contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:

1. Plaintiff Roderick Wright shall be paid a service payment of $10,000; plaintiffs Fernando
Olivarez and Marcus Haynes, Jr. shall each be paid a service payment of $5,000; and plaintiff
Michael Watson shall be paid a service payment of $2,500, in accordance with the terms of the
Settlement Agreement and the Order.

2. Class counsel shall be paid $1,516,666.60 in attorney’s fees and $40,000 costs in
accordance with the terms of the Settlement Agreement and the Order.

3. The Claims Administrator, CPT, shall be paid $35,000 for its fees and costs in
accordance with the terms of the Settlement Agreement.

4. Allclass members have released their claims, as set forth in the Settlement Agreement,

against any of the released parties (as defined in the Settlement Agreement).

 
Case 2:13-cv-06642-FMO-AGR Document 162 Filed 08/24/20 Page 2 of 2 Page ID #:3304

—

5. Except as to any class members who have validly and timely requested exclusion, this

action is dismissed with prejudice, with all parties to bear their own fees and costs except as

oO oN OD oO Ff WwW DN

BM ho RO RO NS SO NO ND NO =| = = =— = =—& =—&— = — =
ao nN OG omlmlUMU DAP,LUlUCUaNUCULNI SUC ClCUCOClCO OTT el GS Ul lll ela GSU KSC CUD

 

set forth herein and in the prior orders of the court.

Dated this 24th day of August, 2020.

/s/
Fernando M. Olguin
United States District Judge

 
